DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2022.05.16 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,947,986 (Previously Application 16/032,316, parent to the instant application) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Walker (66798) on 2022.05.16 in response to an initial interview on 2022.05.12.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended to read as follows:

Claim 1, Line 18 from “a back yoke connecting two the cores of different” to -- a back yoke connecting 

Claim 1, Line 21 from “wherein the pole shoe, thecore, and the back yoke” to -- wherein the pole shoe, the core, and the back yoke --

Claim 1, Line 30 from “wherein the at least one permanent magnet is” to -- wherein the 

Allowable Subject Matter
Claims 1 – 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art device was taught by US Patent Application 2016/0331881, (“Siebenhaar”), and US Patent Application 2017/0040868, (“Noh”). Siebenhaar discloses a blood pump in a housing with an inlet and an outlet and having a magnetically levitated rotor rotated by a motor having a rotor and a stator component. Noh disclose an arrangement of sensors and a controller for use in a magnetically levitated motor rotor arrangement wherein the sensors are used to control the magnetic levitation of the motor rotor. However, the prior art devices either alone or in combination fail to teach or disclose all of the features of the instant independent claim including the specific arrangement of features of the instant independent claim including at least “a pole shoe having first and second pole shoe end surfaces and a side pole shoe cylindrical surface adapted to serve as a casing pole face; a core extending from the pole shoe; a back yoke connecting the cores of different electromagnet units together; and a coil wound around the core and adapted to conduct electric current; wherein the pole shoe, the core, and the back yoke each includes ferromagnetic material adapted to channel magnetic flux; wherein the first end surface of the rotor primary pole piece and the first end pole shoe surfaces of the pole shoes are on a first side along an axial direction; wherein the rotor pole face and each of the casing pole faces oppose each other and define a primary suspension gap thereinbetween,” and “the modulating magnetic flux radially passing through a plurality of the primary suspension gaps and superimposing the bias magnetic fluxes to enhance the bias magnetic flux in the primary suspension gap on the first side of the radial axis, and weaken the bias magnetic flux in the primary suspension gap on the second side of the radial axis.”
 Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/
Examiner, Art Unit 3746
                                                                                                                                                                                                        /KENNETH J HANSEN/Primary Examiner, Art Unit 3746